Title: From George Washington to Major General Thomas Mifflin, 19 March 1777
From: Washington, George
To: Mifflin, Thomas

 

Dear Sir
Head Quarters Morris Town 19th March 1777

I was a few days ago favoured with yours of the 9th instant from Reading, and am glad to find, that the preparations in your department are so forward.
I wrote to you on the 13th and informed you of what Alterations I thought necessary for the future Regulation of the Office of Qr Mr General, and desired you to proceed with all expedition in the Execution of it.
I have a letter of the 9th from Mr Snickers, he had not then recd your orders for the purchase of Teams, at which he was very uneasy, as the price of Horses was rising daily. I have likewise heard from Mr Thomas Rutherford, to whom I made the Offer of Waggon Mr General, but his ill health renders him unfit to fill so active a department. As I have been unfortunate enough to be disappointed in the only three persons who came within my Knowledge, as proper to manage so important a station as Waggon Mr Genl I must leave the matter to you, and hope you will meet with better Success. You well know the necessary qualifications for this Officer, and how much the ease of your own department depends upon him, that I need give you no directions for your Choice.
I have had so many complaints of irregularity & ill Conduct in the deputy Commissaries, which I have in vain endeavoured to remedy, that I some time ago directed Colo. Trumbull to come down himself and regulate his own Department. I expect him daily, when I hope he will make strict enquiry into the Conduct of all of them. Capt. Wade may be a man of warm temper, but he has had a sad disaffected set to deal with. Whenever the Settlement of your Accounts will permit you to come to head quarters, I shall be very glad to see you, as the Season approaches fast, when the presence of the heads of every department will be highly necessary. I am Dear Sir Yr most obt Servt.

P.S. Yours of the 17th is just come to hand, after sealing which I broke to add this post script. Colo. Biddle is gone to Philada.

